Citation Nr: 0418842	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2000 and June 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 

The veteran's claims were remanded by the Board in March 
2003, including in order that the veteran could be given the 
opportunity to testify before a Veterans Law Judge.  In June 
2003 and November 2003, the veteran indicated that he wished 
to withdraw his request for a hearing before a Veterans Law 
Judge.  

The March 2003 Board remand also addressed the issue of 
entitlement to an earlier effective date for the award of a 
50 percent rating for PTSD, which had not been developed for 
appellate review.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Following the issuance of a statement of the case on 
that issue, the veteran advised the RO in May 2003 that he 
did not wish to complete an appeal with regard to that issue.  
As such, it is not before the Board for appellate 
consideration.

The claim for entitlement to a total rating based on 
unemployability due to service-connected disability is the 
subject of a remand below.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by no more than moderate symptoms of 
nightmares, insomnia, depression, irritability, and 
flashbacks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of the information and 
evidence needed to substantiate and complete a claim.  VA 
will also inform the claimant of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the claimant provide any 
evidence in his possession that pertains to the claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued in March 2001 advised the veteran 
of the information and evidence needed to substantiate his 
increased rating claim, which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran was issued a VA notice 
letter with respect to his increased rating claim in March 
2001, subsequent to the March 2000 RO adjudication of the 
claim for an increased rating for PTSD.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim for an increased 
rating for PTSD, the notice was provided by the AOJ prior to 
the transfer and certification of his case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  After the notice was 
provided, the case was readjudicated and supplemental 
statements of the case were provided to the veteran in June 
2002 and October 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  Further, by letter dated in December 2002, VA 
requested that the veteran send the Board any additional 
evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute to submit evidence in support of a claim.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).  The amendment to the statute is effective 
November 9, 2000, the date of enactment of the VCAA.  The 
December 2003 amendment supersedes the holding by the United 
States Court of Appeals for the Federal Circuit (CAFC) in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), that a 
claim for VA benefits could not be denied until one year had 
expired after notice to the claimant of the evidence needed 
to substantiate the claim.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA outpatient treatment records have been obtained.  
Furthermore the veteran was provided VA examinations in April 
2000, March 2002, and August 2003.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  There is no indication that there 
exists any obtainable evidence which has a bearing on his 
increased rating claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim for a rating in excess of 50 percent for PTSD has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the appellant or aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In 
light of the above, there is no prejudice to the appellant in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

History

The veteran was granted service connection and a 10 percent 
rating for post-traumatic stress disorder, by rating action 
in August 1988.  The veteran's 10 percent rating was 
increased to 30 percent effective from February 1998.  The 
veteran submitted his claim for an increased rating in March 
2000.  The veteran's claim was denied by the March 2000 
rating action.  By rating action in July 2000, the RO 
increased the veteran's rating for PTSD to 50 percent 
effective from March 2000.  In a January 2001 rating action, 
the 50 percent rating was made effective from August 1998.  
The veteran continues to seek a rating in excess of 50 
percent for PTSD. 

The veteran was afforded a VA examination in March 1998.  The 
veteran made good eye contact.  His affect was sad and his 
mood depressed.  He was alert and oriented and had intact 
memories for immediate, recent, and remote events.  The 
veteran appeared to have mild difficulty with attention and 
concentration.  The veteran denied having any suicidal or 
homicidal ideation.  The veteran reported intrusive thoughts 
and flashbacks about Vietnam.  He denied auditory or visual 
hallucinations, and had no illusions.  The veteran had good 
insight into his problem, but his judgment was equivocal.  
His speech was clear and coherent and there was no blocking, 
no flight of ideas, and no loosening of associations.  The 
veteran also had no tangentiality and no circumstantiality.  
The examiner was of the opinion that the veteran had from 
mild to moderate PTSD.  The examiner also noted alcohol and 
cocaine dependence.  The veteran had a global assessment of 
functioning (GAF) score of around 55.

VA psychotherapy and other treatment records dated from 
August 1998 to February 2001, reveal complaints of loss of 
sleep, depression, anxiety, and anger.  The veteran was noted 
to have GAF's ranging from 51 to 75.

In January and February 2000 the veteran participated in a VA 
residential PTSD rehabilitation program.  The veteran 
reported chronic insomnia, generalized anxiety, poor 
concentration, irritability, limited emotional responses, and 
feeling of foreshortened future.  The veteran was noted to 
have a GAF of 51.

On VA examination in April 2000, the veteran reported 
increasing post-traumatic stress disorder symptoms of 
intrusive thoughts, flashbacks, anxiety, confusion, 
nightmares, mood lability, and insomnia.  The veteran 
complained of major depression that had progressively 
worsened and superimposed on his chronic post-traumatic 
stress disorder features.  The veteran reported an attempted 
suicide in the past.  The veteran also reported increased 
panic, anxiety and social phobia.  The veteran indicated on 
and off increased use of alcohol and illicit drugs in order 
to sleep or to anesthetize his emotions.  The veteran also 
reported increased difficulty in his interpersonal 
relationships, marriages, and the ability to sustain an 
occupation.  The veteran stated that he had been unemployed 
since January 2000.  On examination, the veteran was fairly 
well groomed, alert, and oriented.  His mood was not good.  
His effect was depressed and anxious.  The veteran had fair 
eye contact.  He had concrete thinking.  His recall was poor, 
but the other factors of memory were good.  The veteran's 
speech had a tone of anxiety but was comprehensible.  The 
veteran denied suicidal, homicidal, or paranoid ideation.  He 
denied hallucinations and did not appear to respond to 
impulse stimuli.  The veteran's attention span, 
concentration, and social judgment were poor.  His formal 
judgment and insight were fair.  

The examiner stated that the veteran experienced significant 
symptoms of post-traumatic stress disorder related to his 
combat experiences and major depression.  The examiner noted 
that in the past the veteran's symptoms appeared to have been 
further aggravated by abuse of alcohol and illicit drugs, 
although the veteran reported recent sobriety.  The examiner 
further stated that the veteran's symptoms had significantly 
impacted on various aspects of his life including ability to 
self-regulate, interact with family or at the work place, 
sustain occupation, and associations in general.  It was 
noted that the veteran was not psychotic, suicidal, or 
homicidal.  The diagnoses included post-traumatic stress 
disorder, severe and recurrent major depression, and 
personality disorder.  The veteran was noted to have a GAF 
40. 

The record reveals that the veteran had a cocaine overdose in 
September 2000.

On VA psychiatric examination in March 2002, the veteran 
reported that he was mostly sad.  He stated that he had had a 
significant decrease in appetite, and had lost about 20 
pounds.  He asserted that he slept from zero to three hours 
at night.  He said that he had a difficult time falling 
asleep because he always ruminated about suicide.  The 
veteran reported that because of the disturbed sleep he had 
very little energy left during the daytime.  The veteran 
stated that he avoided people, that he had frequent crying 
spells, and that he had intermittent death wish.  

On examination, the veteran was somewhat disheveled in 
appearance, with less than 50 percent eye contact.  The 
veteran's speech had low volume, slow flow, but normal 
vocabulary.  The veteran's thought process was focused and 
goal-directed.  Thought content was positive for auditory 
hallucination whenever he heard a helicopter.  He also 
reported flashbacks of Vietnam when he was at the VA hospital 
and heard helicopters flying.  Mood was reportedly 
chronically depressed.  Affect was sad, with a constricted 
range.  Insight appeared to be poor.  Judgment was impaired.  
The veteran had intact registration and short-term memory.  
He had impaired concentration and he failed serial sevens.  
He denied suicidal and homicidal ideas.  The diagnoses 
included polysubstance abuse and/or dependence, continuous 
mood disorder due to substance abuse, chronic PTSD, and 
personality disorder.  The veteran's GAF was 65.  The 
examiner concluded that the veteran had a very complex 
psychopathology of which the predominant feature was ongoing 
polysubstance abuse.  The examiner stated that the veteran 
possibly had features of post-traumatic stress disorder, but 
because of the active substance abuse, including stimulant 
use, it was very difficult to differentiate which was the 
predominant feature.  The examiner stated that the veteran 
had significant antisocial personality features.  The veteran 
was noted to be cognitively stable enough to handle his own 
funds.

The veteran was afforded a VA examination in August 2003.  
The veteran reported current symptoms of nightmares, anger, 
and irritability.  Described symptoms occurred as often as 
two times a week with each occurrence lasting two hours.  The 
ability to perform daily functions during remission was 
reported to be fair.  The veteran reported that he was on 
medication to control his condition because of ongoing 
symptoms.  He had not received psychotherapy within the past 
year.  He had not been admitted to a hospital for psychiatric 
reasons, or required any emergency room visits for his 
psychiatric problem within the last year.  The veteran 
reported that he had not worked for two years.  He stated 
that he was unable to socialize because of his temper.

On mental status examination, the veteran's appearance, 
hygiene, and behavior were appropriate.  His affect and mood 
were abnormal with depression, which affected his ability to 
function independently and effectively.  Communication and 
speech were within normal limits.  The veteran reported panic 
attacks occurring as often as once a month, each episode 
lasting for an hour.  The veteran stated that these attacks 
resulted in shaking, dizziness and heart pounding.  
Delusions, hallucinations, and obsessional rituals were 
absent.  Thought processes were appropriate.  Judgment and 
abstract thinking were normal.  Memory was mildly impaired, 
such as forgetting names, directions, and recent events.  
Suicidal and homicidal ideation was absent.  The examiner 
noted that the veteran still had some symptoms of PTSD such 
as nightmares, insomnia, irritability, depression, and 
flashbacks of Vietnam experiences.  The diagnosis was post-
traumatic stress disorder, and the veteran's GAF was noted to 
be 53.  The examiner concluded that the veteran was mentally 
capable of managing benefit payments in his own best 
interest.  The examiner stated that mentally the veteran did 
not have difficulty performing activities of daily living.  
The examiner was of the opinion that the veteran had 
difficulty establishing and maintaining effective work and 
social relationships because of his temper.  The veteran had 
no difficulty understanding commands.  He posed no threat of 
persistent danger or injury to self or others.

Analysis

A psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board is of the opinion that the veteran's post-traumatic 
stress disorder symptomatology, as described by the medical 
evidence does not meet the criteria for a rating in excess of 
50 percent.  The veteran has indicated that he experiences 
nightmares, insomnia, depression, irritability, and 
flashbacks.  In addition, on VA examination in April 2000 the 
veteran's GAF was noted to be 40.  A GAF score of 40 
contemplates major impairment in several areas, including 
work, family relations, judgment, thinking or mood (e.g. 
depressed man avoids friends, neglects family and is unable 
to work).  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  However, this examiner stated that in addition to 
PTSD the veteran experienced severe and recurrent major 
depression and a personality disorder.  The Board notes that 
the VA examiner did not differentiate manifestations of the 
nonservice-connected disabilities from the veteran's service-
connected PTSD.  As such, with regard to this examination, 
with resolution of doubt in the veteran's favor, the Board 
will not make such differentiation. 

Significantly, however, the March 2002 VA examiner stated 
that the veteran's predominant disability was ongoing 
polysubstance abuse.  When VA examiners of record estimated 
the veteran's GAF only due to his service-connected post-
traumatic stress disorder symptoms, they have indicated that 
the veteran's GAF was from 51 to 75.  GAF's in this range 
contemplate only mild to moderate symptoms with moderate 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM IV).  
The medical evidence of record does not reveal that the 
veteran's symptoms include suicidal ideation, obsessional 
rituals, impaired speech, or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The medical evidence also 
does not show unprovoked irritability with periods of 
violence, spatial disorientation, or neglect of personal 
appearance and hygiene.  The veteran has not been shown to 
have an inability to establish and maintain effective 
relationships due to his PTSD.  Consequently, when 
considering the one instance of a GAF score of 40 on VA 
examination when the examiner did not differentiate 
manifestations of nonservice-connected disability from 
manifestations of the service-connected PTSD, in light of the 
clinical record as a whole, the preponderance of the 
competent clinical evidence demonstrates that the veteran 
does not meet the criteria for a 70 percent rating for PTSD.  
The preponderance of the evidence is against the award of an 
increased rating for post-traumatic stress disorder.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2003) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no indication that the veteran's PTSD has required 
frequent hospitalization, or that PTSD alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

By rating action in June 2002, the veteran was denied a total 
rating based on unemployability due to service-connected 
disability.  In December 2002, the RO received a notice of 
disagreement from the veteran in which he specifically stated 
that he believed that he should be awarded a total rating due 
to individual unemployability.  The veteran was issued a 
statement of the case with regard to the claim for a total 
rating based on unemployability due to service-connected 
disability in May 2003.  A VA Form 9, Appeal to Board of 
Veterans' Appeals, regarding that issue was received later 
that same month.  However, following the May 2003 statement 
of the case, additional relevant medical evidence, a report 
of an August 2003 clinical examination, was received.  
However, the veteran was not provided a supplemental 
statement of the case considering this new evidence with 
respect to the veteran's claim for a total rating based on 
unemployability.  Accordingly, a remand of this claim for RO 
review of the recently submitted medical evidence is 
required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent, 
specifically with regard to the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.   

2.  The RO should readjudicate the 
veteran's claim for a total rating based 
on unemployability due to service-
connected disability considering all the 
evidence of record, including the report 
of an August 2003 clinical examination.  
If the benefit sought on appeal is not 


granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case which evaluates all 
the evidence submitted since the May 2003 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



